DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3-9,11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker (2018/0041879) in view of Johansson et al (2013/0084809).
Regarding claims 1 and 11.  Hooker teaches server and a method of determining a geographical location (0065 – determine a location estimate of the WiFi AP 200) of an access point of a wireless local access network (0040 – the untrusted RAN 108 may include a WiFi AP 200) used to access an IP multimedia core network (0026 – the untrusted RAN 108 is … a WiFi access point that connects to the IMS core 104), the method implemented by a server situated at the entrance of the IP multimedia core network (0036 – Individual ones of the nodes 124 may represent various Call Session Functions (CSCF), P-CSCF, I-CSCF, S-CSCF, E-CSCF, and the like.  Other ones of the nodes 124 may represent a security gateway, a session border controller, and/or HSS.  The untrusted RAN 108 may be directly connected to a node 124.  The node 124c may represent a P-CSCF , or a similar node 124, that receives the messages 116 from the mobile devices 102, and the P-CSCF may then forward the messages 116, or information therein, to other nodes 124 of the IMS core 104, figure 4 depicts IMS nodes(s) 124 comprising a location estimator 418, memory, processor(s), etc.  Therefore, each of the nodes 124 can be considered to be a server situated at the input of the multimedia IP network core), the method comprising: 
following the receipt of at least one message coming from at least one terminal via the access point, the signaling of the at least one message (0081 – a node 124 of the IMS core 104 may receive a message 116 from a mobile device 102 that was received through an untrusted non-3GPP RAN 108 (e.g., a WiFi RAN 108)) containing an item of terminal location information at least one terminal into the signaling of the message (0050 – geodetic information of the location ID 216 may be received from a GPS receiver of the UE 102, 0059 – UE inserts one or more location IDs, for example. GPS, 0070 – GPS data, 0078 – insert current geodetic location (e.g., latitude and longitude coordinates) into the message body 206.  0082 – one or more location IDs, such as the location ID 118 shown in the message header 204 of figure 2 including timestamp information for the time the cell ID was measured and/or a timestamp for the time that the message was sent (0042-0043) and/or the location ID 216 shown in the message body 206 of figure 2 (e.g. GPS location of the UE), may be identified and extracted from the message 116, 0030 – the UE may insert a location ID 118 within the message 116.  The location ID 118 is generally a piece of information, an ID, and/or data that is indicative of the current location of the UE 102):
extracting from the signaling of the at least one message (0065 – the message 116 may include a MAC address of the WiFi AP 200 of the untrusted RAN 108 through which the message 116 was sent.  With this information, the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200.  Therefore, the location estimator 418 implicitly extracts the MAC address from the message 116); and
storing in association with the hardware identifier of the access point the item of terminal location information inserted into the signaling of the at least one message by the at least one terminal (0065 – the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200, and may cause this data to be stored as WiFi AP location mapping data 424.  Therefore, the location mapping data 424 stores the correlation between the location of the UE and the MAC address of the access point); and
determining a geographical location of the access point on the basis of (0065 – the WiFi AP location mapping data 424 will have a plurality of location estimates associated with a given WiFi AP 200, and this data can be analyzed to determine a location estimate of the WiFi AP 200).
Regarding amendment dated 7/7/2022.  Applicant amends and argues prior art does not teach  “claim 1 - wherein in determining said geographical location, only items of location information that have been stored within a predetermined time interval are taken into account” and “claim 15 – said server being configured to only take into account items of location information that have been stored within a predetermined time interval for determining said geographical information”.
Regarding RCE dated 10/26/2022.  Applicant continues to argue that prior art does not teach the UE transmitting location information in conjunction with time information.
However, Hooker teaches at 0082 – one or more location IDs, such as the location ID 118 shown in the message header 204 of figure 2 including timestamp information for the time the cell ID was measured and/or a timestamp for the time that the message was sent (0042-0043) and/or the location ID 216 shown in the message body 206 of figure 2 (e.g. GPS location of the UE), may be identified and extracted from the message 116.

Johansson teaches providing time information that is available to the UE in conjunction with location information (0036).  Furthermore, because the UE may move, it would be good to avoid usage of location information that is too old, e.g., by not including too old location information, or by providing separate time stamps for location information in logs, e.g., based on GNSS time (0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server as taught by Hooker to further include a separate time stamps for location information as taught by Johansson thereby avoiding usage of location information that is too old.
Regarding claim 20.  Hooker teaches method of determining a geographical location (0065 – determine a location estimate of the WiFi AP 200) of an access point of a wireless local access network 0040 – the untrusted RAN 108 may include a WiFi AP 200) used to access an IP multimedia core network (0026 – the untrusted RAN 108 is … a WiFi access point that connects to the IMS core 104), the method implemented by a server situated at the entrance of the IP multimedia core network (0036 – Individual ones of the nodes 124 may represent various Call Session Functions (CSCF), P-CSCF, I-CSCF, S-CSCF, E-CSCF, and the like.  Other ones of the nodes 124 may represent a security gateway, a session border controller, and/or HSS.  The untrusted RAN 108 may be directly connected to a node 124.  The node 124c may represent a P-CSCF , or a similar node 124, that receives the messages 116 from the mobile devices 102, and the P-CSCF may then forward the messages 116, or information therein, to other nodes 124 of the IMS core 104, figure 4 depicts IMS nodes(s) 124 comprising a location estimator 418, memory, processor(s), etc.  Therefore, each of the nodes 124 can be considered to be a server situated at the input of the multimedia IP network core), the method comprising:
receiving a message sent from at least one terminal via the access point, the signaling of the at least one message (0081 – a node 124 of the IMS core 104 may receive a message 116 from a mobile device 102 that was received through an untrusted non-3GPP RAN 108 (e.g., a WiFi RAN 108))  containing an item of terminal location information inserted by the at least one terminal and indicative of a location of the at least one terminal when the at least one message was sent by the at least one terminal via the access point (0050 – geodetic information of the location ID 216 may be received from a GPS receiver of the UE 102, 0059 – UE inserts one or more location IDs, for example. GPS, 0070 – GPS data, 0078 – insert current geodetic location (e.g., latitude and longitude coordinates) into the message body 206.  0082 – one or more location IDs, such as the location ID 118 shown in the message header 204 of figure 2 including timestamp information for the time the cell ID was measured and/or a timestamp for the time that the message was sent (0042-0043) and/or the location ID 216 shown in the message body 206 of figure 2 (e.g. GPS location of the UE), may be identified and extracted from the message 116, 0030 – the UE may insert a location ID 118 within the message 116.  The location ID 118 is generally a piece of information, an ID, and/or data that is indicative of the current location of the UE 102):
extracting from the signaling a hardware identifier of the access point (0065 – the message 116 may include a MAC address of the WiFi AP 200 of the untrusted RAN 108 through which the message 116 was sent.  With this information, the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200.  Therefore, the location estimator 418 implicitly extracts the MAC address from the message 116); and
storing, in association with the hardware identifier of the access point, the item of terminal location information inserted into the signaling by the at least one terminal (0065 – the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200, and may cause this data to be stored as WiFi AP location mapping data 424.  Therefore, the location mapping data 424 stores the correlation between the location of the UE and the MAC address of the access point); and
determining a geographical access point location of the access point on the basis of at least one item of terminal location information stored in association with the hardware identifier of the access point (0065 – the WiFi AP location mapping data 424 will have a plurality of location estimates associated with a given WiFi AP 200, and this data can be analyzed to determine a location estimate of the WiFi AP 200).
Hooker does not explicitly teach wherein in determining said geographical access point location, only items of terminal location information stored in association with the hardware identifier of the access point within a predetermined time interval are taken into account.
However, Hooker teaches at 0082 – one or more location IDs, such as the location ID 118 shown in the message header 204 of figure 2 including timestamp information for the time the cell ID was measured and/or a timestamp for the time that the message was sent (0042-0043) and/or the location ID 216 shown in the message body 206 of figure 2 (e.g. GPS location of the UE), may be identified and extracted from the message 116.
Johansson teaches providing time information that is available to the UE in conjunction with location information (0036).  Furthermore, because the UE may move, it would be good to avoid usage of location information that is too old, e.g., by not including too old location information, or by providing separate time stamps for location information in logs, e.g., based on GNSS time (0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server as taught by Hooker to further include a separate time stamps for location information as taught by Johansson thereby avoiding usage of location information that is too old.
Regarding claim 3. Hooker teaches wherein, the geographical location of the access point is determined by using a number of items of location information, stored in association with the hardware identifier of the access point, above a determined threshold (0065 – as more and more messages 116 are received, the WiFi AP location mapping data 424 will have a plurality of location estimates associated with a given WiFi AP 200, and this data can be analyzed to determine a location estimate of the WiFi AP 200, 0088 – comparing location IDs 118 and 215 and using a threshold to determine the location of the WiFi AP).
Regarding claim 4.  Hooker teaches wherein the item of location information inserted by the terminal into the message comprises GPS (Global Positioning System) coordinates or a civic address of the terminal (0050 – geodetic information of the location ID 216 may be received from a GPS receiver of the UE 102, 0059 – UE inserts one or more location IDs, for example. GPS, 0070 – GPS data, 0078 – insert current geodetic location (e.g., latitude and longitude coordinates) into the message body 206).
Regarding claim 5. Hooker teaches wherein the geographical location of the access point is determined further using an item of location information of a cell of a cellular access network to which a terminal is attached during a re-registration of the terminal on the IP multimedia core network the re-registration following a previous registration of the terminal on the IP core network using the local access network and the access point (0034 – the cell capture 120 may be obtained at approximately the same time that the message 116 is transmitted by the UE 102, 0033 – the message 116 sent from the UE 102 to the IMS core 104 may include a location ID 118 that is, or is derived from, the cell capture 120 (e.g., a CID of the nearest cell site)).
Regarding claim 6. Hooker teaches wherein the geographical location of the access point is determined further using an item of location information of a cell of a cellular access network to which a terminal had previously been attached before registering or re-registering with the IP multimedia core network using the local access network and the access point (0034 – the cell capture 120 may be obtained as some time before the message 116 is transmitted by the UE 120.  In the latter scenario, the cell capture 120 data may be cached (or otherwise maintained in memory) by the UE 102 so that it may be later inserted within the message 116, 0033 – the message 116 sent from the UE 102 to the IMS core 104 may include a location ID 118 that is a CIE of the nearest cell site, therefore the CID represents the location of a cell of a cellular access network to which the UE 102 was previously connected before registering with the multimedia IP network core).
Regarding claims 7 and 12.  Hooker teaches a method of managing at least one database of an IP multimedia core network by a server situated at the entrance of the IP multimedia core network, the management method comprising, for at least one access point of at least one local access network used to access the IP multimedia core network: 
determining a geographical location of the access point using the determination method of claim 1 (0065 – the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200, and may cause this data to be stored as WiFi AP location mapping data 424.  Therefore, the location mapping data 424 stores the correlation between the location of the UE and the MAC address of the access point.  This data can be analyzed to determine the location estimate of the WiFi AP 200.  In this manner, the locations of untrusted RAN 108 equipment may be learned over time to develop a mapping of untrusted RAN 108 infrastructure that may be useful to components of the IMS core network 104); and 
storing in a first database of the IP multimedia core network the geographical location of the access point in association with a hardware identifier of the access point (0065 – the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200, and may cause this data to be stored as WiFi AP location mapping data 424.  Therefore, the location mapping data 424 stores the correlation between the location of the UE and the MAC address of the access point.  This data can be analyzed to determine the location estimate of the WiFi AP 200.  In this manner, the locations of untrusted RAN 108 equipment may be learned over time to develop a mapping of untrusted RAN 108 infrastructure that may be useful to components of the IMS core network 104). 
Regarding claims 8 and 13.  Hooker teaches upon receipt of at least one message coming from a terminal via an access point of a local access network or via a cell of a cellular network to which the terminal is attached:
extracting from the signaling of the message a hardware identifier of the access point or an identifier of the cell (0065 – the message 116 may include a MAC address of the WiFi AP 200 of the untrusted RAN 108 through which the message 116 was sent.  With this information, the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200.  Therefore, the location estimator 418 implicitly extracts the MAC address from the message 116), and at least one item of information from among:
a communication identifier allocated to a user of the terminal (0044 – the header 204 may include the MAC address of the WiFi AP 200, an identifier of the user 114, a mobile number associated with the UE 102, 0045 – the node 124 may parse the header 204.  Therefore, the storing of the header 204 implies storing the MAC address in association with the mobile number);
a communication identifier of the terminal used on the IP multimedia core network (0044 – the header 204 may include the MAC address of the WiFi AP 200, an identifier of the user 114, a mobile number associated with the UE 102, 0045 – the node 124 may parse the header 204.  Therefore, the storing of the header 204 implies storing the MAC address in association with the mobile number, cell ID, MAC address, etc.); and
an address where the terminal can be reached (0044 – the header 204 may include the MAC address of the WiFi AP 200, an identifier of the user 114, a mobile number associated with the UE 102, 0045 – the node 124 may parse the header 204, 0049 – civic location (e.g., country, state, city street address, apartment/unit number, and so on, 0050 - civic information.  Therefore, the storing of the header 204 and/or body 206 implies storing the civic address in association with MAC address, cell ID, etc.); and
storing in a second database of the IP multimedia core network the at least one item of information in association with the hardware identifier of the access point or with the identifier of the cell (0044 – the header 204 may include the MAC address of the WiFi AP 200, an identifier of the user 114, a mobile number associated with the UE 102, 0045 – the node 124 may parse the header 204.  Therefore, the storing of the header 204 implies storing the MAC address in association with the mobile number).
Regarding claim 9.  Hooker teaches when the terminal is attached to a cell of a cellular network, a step of storing in a third database of the IP multimedia core network a geographical location of the cell in association with the identifier of the cell (0042 – the location ID 118 is shown in the form of a CID of the cell cite 202, which may have been captured by the cell capture 120, 0048 – the location ID 216 may be an additional location ID to that of the location ID 118 in the header 204, 0049 – the location ID 216 in the PIDF-LO portion of the message body represents an approximation  of the current location of the UE 102 at the time the message 116 is transmitted).
Regarding claim 14.  Hooker teaches the IP multimedia core network of claim 12 further comprising a third database containing, for at least one cell of a cellular access network used to access the IP multimedia core network, an identifier of the cell in association with a geographical location of the cell (0042 – the location ID 118 is shown in the form of a CID of the cell cite 202, which may have been captured by the cell capture 120, 0048 – the location ID 216 may be an additional location ID to that of the location ID 118 in the header 204, 0049 – the location ID 216 in the PIDF-LO portion of the message body represents an approximation  of the current location of the UE 102 at the time the message 116 is transmitted).
Regarding claim 15.  Hooker teaches a system comprising: the IP multimedia core network of claim 14; and 
a software application able to provide a service, the software application being configured, during the provision of the service (0091 – the various techniques described herein are assumed in the give examples to be implemented in the general context of computer-readable storage and executed by the processors(s) of the one or more computers), to: 
identify the location of a user of a terminal on the basis of a communication identifier allocated to the user (0042 – the location ID 118 is shown in the form of a CID of the cell cite 202, which may have been captured by the cell capture 120, 0048 – the location ID 216 may be an additional location ID to that of the location ID 118 in the header 204, 0049 – the location ID 216 in the PIDF-LO portion of the message body represents an approximation  of the current location of the UE 102 at the time the message 116 is transmitted); and/or 
identify communication identifiers allocated to users located in a determined geographical area (0044 – the header 204 may include the MAC address of the WiFi AP 200, an identifier of the user 114, a mobile number associated with the UE 102, 0045 – the node 124 may parse the header 204.  Therefore, the storing of the header 204 implies storing the MAC address in association with the mobile number); and/or 
identify the location of an access point of a local access network used to access the IP multimedia core network on the basis of a hardware identifier of the access point (0065 – the WiFi AP location mapping data 424 will have a plurality of location estimates associated with a given WiFi AP 200, and this data can be analyzed to determine a location estimate of the WiFi AP 200); and/or
identify an access point of a local access network located in the vicinity of a determined geographical area;
by polling the first and/or the second and/or the third database of the IP multimedia core network (0065 – the WiFi AP location mapping data 424 will have a plurality of location estimates associated with a given WiFi AP 200, and this data can be analyzed to determine a location estimate of the WiFi AP 200).
Regarding claim 16.  Hooker teaches a computer a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the processor to implement the method of claim 1 (0036 – Individual ones of the nodes 124 may represent various Call Session Functions (CSCF), P-CSCF, I-CSCF, S-CSCF, E-CSCF, and the like.  Other ones of the nodes 124 may represent a security gateway, a session border controller, and/or HSS.  The untrusted RAN 108 may be directly connected to a node 124.  The node 124c may represent a P-CSCF , or a similar node 124, that receives the messages 116 from the mobile devices 102, and the P-CSCF may then forward the messages 116, or information therein, to other nodes 124 of the IMS core 104, figure 4 depicts IMS nodes(s) 124 comprising a location estimator 418, memory, processor(s), etc.  Therefore, each of the nodes 124 can be considered to be a server situated at the input of the multimedia IP network core).
Regarding claim 17.  Hooker teaches a non-transitory, computer readable storage medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method of claim 1 (0091 – the various techniques described herein are assumed in the give examples to be implemented in the general context of computer-readable storage and executed by the processors(s) of the one or more computers).
Regarding claim 18.  Hooker does not explicitly teach wherein the geographical location of the access point is determined on the basis of the most recent item of terminal location information stored in association with the hardware identifier of the access point.
However, Hooker teaches at 0082 – one or more location IDs, such as the location ID 118 shown in the message header 204 of figure 2 including timestamp information for the time the cell ID was measured and/or a timestamp for the time that the message was sent (0042-0043) and/or the location ID 216 shown in the message body 206 of figure 2 (e.g. GPS location of the UE), may be identified and extracted from the message 116.
Johansson teaches providing time information that is available to the UE in conjunction with location information (0036).  Furthermore, because the UE may move, it would be good to avoid usage of location information that is too old, e.g., by not including too old location information, or by providing separate time stamps for location information in logs, e.g., based on GNSS time (0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the server as taught by Hooker to further include a separate time stamps for location information as taught by Johansson thereby avoiding usage of location information that is too old.
2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hooker in view of Johansson further in view of Nardini (2010/0222077).
Regarding claim 2.  Hooker teaches wherein the at least one item of location information comprises a plurality of items of location information, and wherein the geographical location of the access point is determined by (0065 – as more and more messages 116 are received, the WiFi AP location mapping data 424 will have a plurality of location estimates associated with a given WiFi AP 200, and this data can be analyzed to determine a location estimate of the WiFi AP 200):
Hooker in view of Johansson do not explicitly teach computing a barycenter of the plurality of items of location information; or
or
on the basis of the item of terminal location information, stored in association with the hardware identifier of the access point, the most frequent.
Nardini teaches computing the barycenter of 50,000 geographical locations (0046-0047) in order to obtain a about ten longitude and latitude points via mean or barycenter computation (0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hooker in view of Johansson to compute a barycenter of a bunch of longitude and latitude points as taught by Nardini in order to reduce the number of LAT/LONG points thus more accurately determining the location of the WiFi access point.
3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hooker in view of Johansson further in view of Holbrook et al (2011/0249666).
Regarding claim 10.  Hooker teaches following the receipt upon receipt by the server of a message coming from a terminal via an access point of a local access network used to access the IP multimedia core network:
extracting, from the message, a hardware identifier of the access point untrusted RAN 108 through which the message 116 was sent.  With this information, the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200.  Therefore, the location estimator 418 implicitly extracts the MAC address from the message 116);
determining, by polling the first database, a geographical location of the access point associated with the hardware identifier extracted from the message (0065 – the message 116 may include a MAC address of the WiFi AP 200 of the untrusted RAN 108 through which the message 116 was sent.  With this information, the location estimator 418 may correlate its estimate of the current location of the UE 102 to the MAC address of the WiFi AP 200); and
Hooker in view of Johansson do not teach inserting into the signaling of the message, as a geographical location of the terminal, the determined geographical location of the access point, before transmitting the message to another item of equipment of the IP multimedia core network.
Holbrook also teaches three databases.  In other implementations, two or more databases may be combined into a single database (e.g., design choice) (0048).  Holbrook teaches CSCF which is responsible for parsing SIP message (0013), such as a P-Access Network Identifier (PANI) header that includes information identifying the access network, the cell ID and sector ID serving the geographical area associated with the UE (0032).  Holbrook teaches a Telephone Application Server (TAS) coupled to the CSCF (figure 1, figure 3, 0024) which includes a translation database that includes information relating to Cell ID and/or sector ID associated with the location of the user (0026) and a Location ID database that includes information that correlates a cell ID and/or sector ID or other location information, such as IP address or WiFi access point identifier into a location identifier (0027).  Holbrook teaches the process begins with an IMS subscriber originating a call and the UE sends a SIP message (e.g., PANI) to the CSCF (0032).  The CSCF forwards the PANI to TAS and the TAS extracts/examines the PANI and maps an IP address or WiFi access point ID to a location ID (0033, 0034, 0036).  The TAS may modify the SIP message using the retrieved location ID (0037) before forwarding (0038) the modified SIP message to CSCF so that the CSCF can determine the call type and to deliver the call to the correct destination (0043, 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hooker in view of Johansson to incorporate the Telephone Application Server (TAS) as taught by Holbrook wherein the TAS may modify the SIP message to include the location ID (e.g., as a geographical location of the terminal, the determined geographical location of the AP) before transmitting the message to another item of equipment of the IMS network (figure 1, item 110 is IMS network) thereby enabling the another item of equipment of the IMS network (e.g., figure 1, item 114 -CSCF) to properly deliver the IMS call to the correct destination. 
4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hooker in view of Johansson further in view of Holcman et al (2012/0262335).
Regarding claim 19.  Hooker in view Johansson do not teach wherein the server stores, in association with the extracted hardware identifier of the access point, the item of terminal location information inserted into the signaling of the at least one message by the at least one terminal along with at least a second item of terminal location information inserted into the signaling of a second message sent by a second terminal via the access point and stored within the predetermined time interval, and wherein each of the item of terminal location information and second item of terminal location information are taken into account in determining a geographical location of the access point.
Holcman teaches network server aggregates position information from other UEs in conjunction with timestamps (0007) thereby providing finer granularity location information (0031-0032) which may be better than a cell or sector (0033-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hooker in view of Johansson to aggregate location information from other terminals (e.g., sent by a first UE  and sent by a second UE) as taught by Holcman thereby providing more accurate location determinations.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2017/0093882) Khuu et al teaches including timestamp to enable one or more devices to determine the freshness, e.g., an age of the data (0036).
	---(2013/0065606) Kurokawa et al teaches storing information relating to the cellular network and WiFi network (figure 4).  The access point transmits SIP register by adding the location information of the access point and the IP address, identifier of the UE, such as IMSI and MSISDN to the SIP register before transmitting to the P-CSCF (0126).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646